           Case 1:19-cv-01767-GSA Document 17 Filed 09/02/20 Page 1 of 2

1    JARED WALKER (SB#269029)
     P.O. Box 1777
2    Orangevale, CA 95662
     T: (916) 476-5044
3    F: (916) 476-5064
     jared@jwalker.law
4

5    Attorney for Plaintiff,
     LUCIA CARRILLO
6

7                                 IN THE UNITED STATES DISTRICT COURT
8                                    EASTERN DISTRICT OF CALIFORNIA
9    LUCIA CARRILLO,                                     Case No. 1:19-cv-01767-GSA
10            Plaintiff,
                                                         STIPULATION AND ORDER FOR
11                         v.                            SECOND EXTENSION OF TIME FOR
                                                         PLAINTIFF TO FILE OPENING BRIEF
12
     ANDREW M. SAUL,
13   Commissioner of the Social Security
     Administration,
14
               Defendant.
15

16           IT IS STIPULATED, by and between the parties, through their respective counsel of record,

17   that the time for Plaintiff to file her motion for summary judgment be extended twenty (20) days,

18   from the current deadline, such that Plaintiff’s new deadline, with the Court’s approval, will be

19   September 29, 2020. This is Plaintiff’s second request for an extension of time. Plaintiff’s counsel

20   apologizes for the delay but needs additional time to fully review this lengthy administrative record

21   and properly prepare Plaintiff’s motion for summary judgment. Plaintiff’s counsel’s attention to

22   this matter has been delayed due to conflicting deadlines in other matters, including an opening brief

23   due in a Ninth Circuit social security appeal, a dispositive brief due in a separate social security case

24   pending in district court, two filing deadlines in state court litigation matters, as well as counsel’s

25   personal responsibilities relating to his children not attending school currently. With the Court’s

26   approval, the parties further stipulate that all other dates in the Court’s Scheduling Order be extended

27   accordingly.

28   ///


                                STIPULATION FOR SECOND EXTENSION OF TIME
                                    FOR PLAINTIFF TO FILE OPENING BRIEF
         Case 1:19-cv-01767-GSA Document 17 Filed 09/02/20 Page 2 of 2

1    Dated: September 2, 2020             Respectfully submitted,

2                                          /s/ Jared T. Walker
                                          Jared T. Walker,
3                                         Attorney for Plaintiff
4    SO STIPULATED:
                                          McGREGOR W. SCOTT
5                                         United States Attorney
6     Dated: September 2, 2020      By:    /s/ *Carolyn Chen
                                          (*authorized by email on 9/02/20)
7                                         Carolyn Chen
                                          Marcelo N. Illarmo
8                                         Special Assistant United States Attorney
                                          Attorneys for Defendant
9
10

11   IT IS SO ORDERED.
12
       Dated:   September 2, 2020                        /s/ Gary S. Austin
13                                           UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                            -2-
                        STIPULATION FOR SECOND EXTENSION OF TIME
                            FOR PLAINTIFF TO FILE OPENING BRIEF
